Citation Nr: 1224220	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual disability due to heat stroke.

2.  Entitlement to service connection for cardiovascular disease, to include hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter came to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2009 decision, the Board denied entitlement to service connection for a residual disability due to heat stroke and cardiovascular disease, to include hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a May 2010 Joint Motion for Remand (JMR) and May 2010 Court Order, the decision was vacated and remanded for further development consistent with the JMR.  In October 2010, the Board in turn remanded this matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On November 9, 2011, a supplemental statement of the case was issued to the Veteran by the AMC.  On December 2, 2011, the Veteran submitted a November 2011 lay statement from R.R. pertaining to the issues on appeal.  Other statements received in November 2011 were also received.  In May 2012, correspondence was issued to the Veteran and his representative pertaining to whether the Veteran desired to waive Agency of Original Jurisdiction (AOJ) of the new evidence; the Veteran and his representative did not respond.  Thus, a remand is necessary for AOJ review of the new evidence.  


Accordingly, the case is REMANDED for the following action:

Review the expanded record and adjudicate entitlement to service connection for residual disability due to heat stroke and cardiovascular disease, to include hypertension.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


